Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 1 of 21 PageID #: 8888
                                  PUBLIC VERSION


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           TEXARKANA DIVISION

 MAXELL, LTD.,
                                                   Case No. 5:19-cv-00036-RWS
                     Plaintiff,
                                                   JURY TRIAL DEMANDED
 v.
                                                       PUBLIC VERSION
 APPLE INC.,

                     Defendant.


               MAXELL, LTD.’S OPPOSED MOTION FOR SANCTIONS
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 2 of 21 PageID #: 8889
                                                          PUBLIC VERSION



                                                      Table of Contents
 I.     Background ............................................................................................................................ 1
      A.      Governing Rules and Orders ........................................................................................ 1
      B.      Maxell’s Efforts to Obtain Relevant Discovery ........................................................... 2
      C.      Exemplary Exchange Regarding Deficiencies ............................................................. 4
 II.       Legal Standard ................................................................................................................... 6
 III.      Argument ............................................................................................................................ 7
      A.      Apple’s Failure to Satisfy P.R. 3-4 ................................................................................ 7
      B.      Failure to Satisfy Order Directing Substantial Completion of Production .............. 9
      C.      Prejudice to Maxell ...................................................................................................... 10
      D.      Requests for Sanctions ................................................................................................. 11
 IV.       Conclusion ........................................................................................................................ 15




                                                                        i
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 3 of 21 PageID #: 8890
                                                             PUBLIC VERSION


                                                       Table of Authorities

 Cases

 Apple Inc. v. Samsung Elecs. Co., Ltd., 2012 WL 2862613 (N.D. Cal. July 11, 2012) ................. 6

 Apple Inc. v. Samsung Elecs. Co., Ltd., No. C 11-1846, 2012 WL 1595784 (N.D. Cal. May 4,
   2012) ......................................................................................................................................... 13

 Burnett v. Ford Motor Co., C.A. No. 3:13-cv- 14207, 2015 WL 1527875 (S.D.W.Va. Apr. 3,
   2015) ........................................................................................................................................... 8

 Delphix Corp. v. Actifio, Inc., No. 13-cv-4613-BLF-HRL, 2015 WL 5693722 (N.D. Cal. Sept.
   29, 2015) ..................................................................................................................................... 8

 Edward D. Ioli Trust v. Avigilon Corp., C.A. No. 2:10-cv-605-JRG, 2012 WL 5830711 (E.D.
   Tex., Nov. 6, 2013) ..................................................................................................................... 8

 Hullinger v. Anand, No. CV 15-7185, 2016 WL 7444620 (C.D. Cal. Aug. 19, 2016) .................. 6

 Morrison Knudsen Corp. v. Fireman’s Fund Ins. Co., 175 F.3d 1221 (10th Cir.1999)................. 7

 Personal Audio, LLC v. Apple, Inc., No. 9-cv-111, 2011 WL 6148587 (E.D. Tex. June 16, 2011)
   ..................................................................................................................................................... 7

 Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980) ................................................................... 7

 SynQor, Inc. v. Artesyn Techs., Inc., No. 2:07-CV-497, 2011 U.S. Dist. LEXIS 74337 (E.D. Tex.
   July 11, 2011).............................................................................................................................. 7

 United States v. Ocwen Loan Servicing, LLC, No. 4:12-cv-543, 2016 WL 3189589 (E.D. Tex.
   Jun. 8, 2016).............................................................................................................................. 12

 VirnetX Inc. v. Cisco Sys., Inc., No. 6:10-CV-417, 2012 WL 7997962 (E.D. Tex. Aug. 8, 2012)
   ................................................................................................................................................... 11
 Rules

 Fed. R. Civ. P. 37(b)(2)(A) ............................................................................................................. 7

 Fed. R. Civ. P. 37(b)(2)(C) ............................................................................................................. 7




                                                                            ii
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 4 of 21 PageID #: 8891
                                        PUBLIC VERSION


        Two primary orders and the Local Patent Rules govern the scope and timing of discovery

 in this case, and Apple has disobeyed them. Though Apple repeatedly represented to Maxell and

 the Court that its document and source code productions were complete under the rules, the

 representations were simply untrue. Moreover, Apple has refused to address its deficiencies in

 good faith, often disregarding the materiality and relevance of the materials sought and accusing

 Maxell of overreaching, harassing, and trying to drive up the costs of litigation. Now, however,

 we are in the final stages of fact discovery, and Maxell is having to work through documents and

 source code that continue to be produced instead of preparing for depositions and expert reports.

 Even worse, Apple still has not produced fulsome, complete discovery for all accused products,

 components, and functionalities. It is too late now for Maxell to review and make meaningful use

 of such late produced materials. To remedy the prejudice, the Court should 1) preclude Apple

 from using the discovery it failed to timely produce, including discovery produced after January

 31; 2) deem certain accused products/components and source code to be representative of all

 versions of that product as detailed in the chart below; and 3) assess monetary sanctions.

 I.     Background

        A.      Governing Rules and Orders

        Patent Rule 3-4(a) requires production of “[s]ource code, specifications, schematics, flow

 charts, artwork, formulas, or other documentation sufficient to show the operation of any aspects

 or elements of an Accused Instrumentality identified by the patent claimant in its P.R. 3-1(c)

 chart.” D.I. 62 at 1-2. At a September 2019 hearing, Apple represented to the Court that it had

 timely complied with the P.R. 3-4 requirement. D.I. 90 (9/17/19 Hr’g. Tr. at 46:7-47:8). On this

 point, the Court was very clear: “If you haven’t met that deadline, you’re in violation of the

 Rule.” Id. at 46:21-22. To which, Apple’s counsel acknowledged: “we are taking the position

 that we have met that deadline and that is a hard deadline.” Id. at 47:5-6. Despite such

                                                 1
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 5 of 21 PageID #: 8892
                                       PUBLIC VERSION


 representation, Maxell’s review of Apple’s technical documents and source code revealed that

 Apple had not only failed to meet the deadline but was withholding relevant documents and code

 for certain accused products and versions of accused operating systems.

        Beyond the Patent Rules, Apple has ignored the “Additional Disclosures” requirement of

 this Court’s Discovery Order D.I. 42 at 3(b). When that deadline passed with only a paltry

 production by Apple, Maxell quickly alerted the Court to ensure Apple’s timely compliance. D.I.

 56. Maxell argued that Apple’s conduct must be addressed early “to avoid more prejudice from

 Apple’s delays, including waiting until the final days of discovery to provide relevant,

 responsive information.” Id. at 1. In response, the Court held: “Apple agreed to substantially

 complete all discovery by November 27, 2019… and the Court expects it to meet this deadline.”

 D.I. 126 at 4. The Order reiterated Apple’s obligation to “produce or permit the inspection of all

 documents… in [its] possession, custody, or control that are relevant to the pleaded claims or

 defenses….” Id. Acknowledging these obligations, Apple filed a Notice of Compliance on

 November 27 representing that it substantially completed its document and source code

 production. D.I. 147. In fact, however, Apple’s production was woefully incomplete.

        B.      Maxell’s Efforts to Obtain Relevant Discovery

        Maxell has attempted to work with Apple on discovery from the beginning. On June 18,

 2019, Maxell sent a letter identifying the most relevant categories of documents including, for

 example, technical specifications, schematics, and source code relating to the accused features

 and functionalities and to a limited number of implicated components, as well as non-technical

 materials such as market studies and customer surveys. Ex. A (6/18/19 Ltr. Beaber to Simmons).

 When Maxell asked whether there were any categories Apple would not produce, Apple

 responded it was “unaware of any areas where the parties are at an impasse.” Ex. B (7/18/19 Ltr.

 Beasley to Beaber). Apple also confirmed it would “continue to produce documents sufficient to
                                                 2
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 6 of 21 PageID #: 8893
                                              PUBLIC VERSION


 show information ‘relevant to the pleaded claims or defenses involved in this action’ on a rolling

 basis….” Ex. C (7/18/19 Ltr. Beasley to Beaber). Although not then clear, Apple’s agreement to

 produce documents “sufficient to show” relevant information, as opposed to the relevant

 information itself, previewed Apple’s unduly narrow view of discovery.

         Apple’s response to Maxell’s Motion to Compel made clear that Maxell would have to

 push Apple to produce necessary relevant information. Maxell began to do so immediately. A

 week after Apple’s in-Court representation that it had satisfied P.R. 3-4, Maxell sent a letter

 detailing undeniable deficiencies with Apple’s productions. Ex. D (9/24/19 Ltr. Beaber to

 Beasley). Given the limited types of documents Apple had produced,1 Maxell focused broadly on

 additional categories of documents it believed should exist and be produced, asserting that “it is

 almost certain that Apple has additional types of documents, including additional specifications,

 internal technical presentations, service manuals, testing documents, and many more documents

 from Apple’s [component] suppliers.” Id. Maxell identified deficiencies with Apple’s source

 code production, including that Apple provided no way for Maxell to link any of the source code

 to a particular version of operating system and/or Accused Product. Id.

         Apple responded that it had complied with its obligation to produce documents

 “sufficient to show the operation” of the accused functionalities and attacked Maxell’s additional

 requests as impermissible under the Federal Rules. Ex. E (10/2/19 Ltr. Beasley to Beaber at 2).

 Though Maxell raised these categories of materials at the outset of the case, to no objection,

 Apple now asserted that “Maxell articulates no reasonable basis for why such documents are

 relevant to the case, nor why any such documents would provide any different or non-cumulative

 information of the accused functionalities above and beyond the documents already produced.”

 1
  At that time, Apple’s technical production consisted only of publicly available specifications, developer documents
 and support information,
                  , and a small number of documents related to a subset of components from three suppliers.

                                                          3
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 7 of 21 PageID #: 8894
                                               PUBLIC VERSION


 Id. at 3. Apple asserted that “the source code provides the most complete and accurate

 representation of how the accused Apple products actually work,” yet refused Maxell’s request

 for a way to link the produced source code to the accused products: “Apple has no obligation …

 to re-organize its source code to make review more convenient to Maxell.” Id. at 4-5.

          The line was drawn. Apple resisted any attempt to expand its technical production

 beyond those minimum documents that it decided were sufficient to show the operation of the

 accused functionalities. Every time Maxell identified missing material, Apple responded that the

 request was not proportional to the case2 and demanded specific explanations of relevance,

 though such is clear from Maxell’s infringement contentions. This happened even when Maxell

 raised a new document that fell within a previously-addressed category of materials.3 Thus,

 every time Maxell identified a document or piece of source code as missing, the parties engaged

 in weeks of discussion. The result is an uninterrupted five months of constant back and forth

 regarding Apple’s deficient productions. All told, the parties have exchanged over 30 letters (not

 counting emails) and held at least five telephonic meet and confers regarding Apple’s discovery

 deficiencies, most lasting over an hour.4 See Miller Decl. at ¶ 19 (summarizing exchanges).

          C.       Exemplary Exchange Regarding Deficiencies

          Maxell’s efforts to obtain third-party component documents provides an example of the

 efforts Maxell has had to unnecessarily expend to obtain relevant discovery. Although Maxell

 requested such documents on June 18, 2019 (Ex. A), Apple’s P.R. 3-4 production only contained

 a small handful of such documents. Maxell raised the deficiency at the hearing on its first Motion

 2
   Despite many requests to explain why Maxell’s requests were not proportional, Apple has provided no basis.
 3
   For example, Maxell raised Apple’s failure to produce component documents as early as 9/24/19. On December
 18, Maxell identified specific components for which materials were missing. Ex. H. Apple responded “Maxell’s
 efforts to shoehorn demands for newly identified components into its prior requests is without merit…” Ex. I.
 4
   This directly contradicts Apple’s assertion to the Court that Maxell’s approach to discovery is to vaguely allege
 deficiencies and then “run[] to court with aspersions of nefarious intent and misconduct.” D.I. 199 at 1. Maxell has
 only filed two motions to compel, the second one following nearly five months of discovery discussions. Apple has
 “run to the Court” more often than Maxell.

                                                           4
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 8 of 21 PageID #: 8895
                                              PUBLIC VERSION


 to Compel and in its follow-up letter thereto, identifying exemplary components present in

 Maxell’s infringement contentions for which documents were not produced (e.g., Avago AFEM-

 8056). D.I. 90 (9/17/19 Hr’g. Tr. at 13:22-14:17); Ex. D (9/24/19 Ltr. Beaber to Beasley).

 Though Apple had not previously objected to producing these documents, its attitude changed:

      Maxell appears to contend that if any third-party component is ever implicated by an
      accused feature in any incidental fashion whatsoever, beyond what Maxell has
      alleged in its infringement contentions, Apple must produce every technical
      document related to that component. This is not required by the local rules, and such
      a broad scope of discovery would impose an impossibly high and unreasonable
      burden on both Apple and its suppliers in a manner inconsistent with the
      proportionality rule under the Federal Rules of Civil Procedure. [ ] If there are
      specific, accused components for which Maxell legitimately contends it needs
      additional documents regarding accused functionality, where the component-level
      information are necessary to understand operation of the accused functionality, and
      that Maxell contends such documents are relevant, necessary, proportional to the
      needs of the case, and especially non-cumulative in light of the already-produced
      schematics, BOMs, user manuals, developer guides, and source code, please identify
      such components and articulate Maxell’s basis for such contention.

 Ex. E (10/2/19 Ltr. Beasley to Beaber). Maxell noted the narrow scope of its request and

 identified components for which the request was most important (e.g., Avago AFEM-8056). Ex.

 F (10/8/19 Ltr. Beaber to Beasley). Following Apple’s November 27 production, Maxell

 identified a significant number of component documents as still missing.5 Ex. H (12/18/19 Ltr.

 Beaber to Beasley) (identifying, e.g., Avago AFEM-8056). In January, Apple responded that

 “[s]pecifications regarding the components identified in Maxell’s letter… are not relevant to any

 claim or defense… as evidenced by the facts that these components are not accused in Maxell’s

 infringement contentions and have not been identified in any prior correspondence.”6 Ex. I

 (1/15/20 Ltr. Pensabene to Beaber). But some components, like the Avago AFEM-8056, were

 identified in Maxell’s contentions (see Ex. O (Excerpt of ’193 Inf. Contentions) at 44), and in

 5
   Maxell also subpoenaed the suppliers directly for component information. In many instances, the suppliers resisted
 or delayed production, noting that Apple should have the documents and was given permission to produce them.
 6
   Maxell could not know of the identity of most of the implicated components until Apple provided such information
 in response to Maxell’s interrogatory, which Apple did not begin until the end of November.

                                                          5
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 9 of 21 PageID #: 8896
                                       PUBLIC VERSION


 prior correspondence. Apple complained that component discovery was irrelevant and not

 proportional to the needs of the case, and argued Maxell never explained why it needed the

 documents. Ex. I (1/15/20 Ltr. Pensabene to Beaber). Nonetheless, on February 10 Apple

 produced many of the requested component documents, including the Avago datasheets Maxell

 identified months earlier. But even then, many datasheets were incomplete excerpts. For

 example, the AFEM-8056 datasheet contained only pages 1, 2, 66-74, and the back cover. Ex. N.

 Although                                                                         s, they have not

 been produced. Id. at 1.

 II.    Legal Standard

        Federal Rule 37(b)(2) states that if a party “fails to obey an order to provide or permit

 discovery,” the court may issue “further just orders,” including without limitation that “facts be

 taken as established for purposes of the action” and that the disobedient party be prohibited

 “from supporting or opposing designated claims or defenses, or from introducing designated

 matters in evidence.” Fed. R. Civ. P. 37(b)(2)(A). Instead of or in addition to these sanctions, a

 court must order the party and/or their counsel “to pay the reasonable expenses, including

 attorney’s fees, caused by the failure….” Fed. R. Civ. P. 37(b)(2)(C). “With respect to monetary

 sanctions, once a violation is demonstrated, the disobedient party bears the burden of showing

 that the failure was justified or that special circumstances make an award of expenses unjust.”

 Hullinger v. Anand, No. CV 15-7185, 2016 WL 7444620, at *8 (C.D. Cal. Aug. 19, 2016) (citing

 Apple Inc. v. Samsung Elecs. Co., Ltd., 2012 WL 2862613, at *6 (N.D. Cal. July 11, 2012).

 “Rule 37 sanctions must be applied diligently both ‘to penalize those whose conduct may be

 deemed to warrant such a sanction, [and] to deter those who might be tempted to such conduct in

 the absence of such a deterrent.’” Roadway Express, Inc. v. Piper, 447 U.S. 752, 763-64 (1980).

        Rule 37 sanctions are appropriate where parties show a complete disregard of their
                                                 6
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 10 of 21 PageID #: 8897
                                               PUBLIC VERSION


 discovery obligations and violate the Court’s discovery orders. See SynQor, Inc. v. Artesyn

 Techs., Inc., No. 2:07-CV-497, 2011 U.S. Dist. LEXIS 74337, at *26-27 (E.D. Tex. July 11,

 2011)(ordering Delta to pay $500,000.00 in civil contempt sanctions to SynQor and also granting

 SynQor’s Motion for attorneys’ fees and costs that were attributable to Delta’s discovery

 abuses). “A refusal to disclose information without substantial justification is ground for

 sanctions.” Personal Audio, LLC v. Apple, Inc., No. 9-cv-111, 2011 WL 6148587 (E.D. Tex.

 June 16, 2011) (citing Morrison Knudsen Corp. v. Fireman’s Fund Ins. Co., 175 F.3d 1221,

 1229–30 (10th Cir.1999).

 III.     Argument

          Maxell attempted to get ahead of Apple’s discovery abuses, bringing an early motion to

 compel to clarify Apple’s obligations. Apple argued in response that, given the time then-

 remaining in fact discovery, Maxell’s “aspersions of ‘prejudice’ ring hollow and are without

 explanation or basis.” D.I. 62 at 1. But the prejudice Maxell tried to avoid has come to pass.

 Apple disobeyed P.R. 3-4, the Discovery Order, and this Court’s order requiring substantial

 completion of discovery by November 27, 2019. Apple refuses to acknowledge its failures,7 let

 alone provide substantial justification for them. Apple’s actions have prejudiced Maxell and

 warrant sanctions.

          A.       Apple’s Failure to Satisfy P.R. 3-4

          Apple acknowledges it was required to produce documents and source code sufficient to

 show the operation of the accused functionalities by August 14, 2019. Under its narrow view of

 this obligation, Apple believes that it can unilaterally pick and choose the amount and types of



 7
  Indeed, despite previously filing a Notice of Compliance with D.I. 126, Apple now posits that the Order did not
 actually require Apple to substantially complete its document production by November 27. Ex. M (3/4/20 Ltr.
 Pensabene to Beaber) (“Maxell identified no court order that Apple has violated other than its incorrect position that
 Apple was required by this Court’s prior orders to complete essentially all document production by November 27.”).

                                                           7
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 11 of 21 PageID #: 8898
                                        PUBLIC VERSION


 documents that are “sufficient to show” operation. But that interpretation of P.R. 3-4 has been

 rejected in this District: the rule “requires the alleged infringer to produce any and all documents

 describing the operation of any aspects or elements of an accused instrumentality.” Edward D.

 Ioli Trust v. Avigilon Corp., C.A. No. 2:10-cv-605-JRG, 2012 WL 5830711, at *3 (E.D. Tex.,

 Nov. 6, 2013).

        Apple also believes it can pick and choose the types of documents that Maxell must rely

 on to prove its case, repeatedly asserting that source code provides the most complete and

 accurate representation of how the accused products work. See, e.g., Ex. E (10/2/19 Ltr. Beasley

 to Beaber). Maxell should not, however, be forced to prove its case to the jury using the most

 technical, and most restricted, discovery available. Alleged infringers must produce materials in

 addition to source code. See e.g., Delphix Corp. v. Actifio, Inc., No. 13-cv-4613-BLF-HRL, 2015

 WL 5693722, at *5 (N.D. Cal. Sept. 29, 2015) (“Under Patent L.R. 3-4, Delphix is required to

 produce, in addition to source code, ‘specifications, schematics, flow charts, artwork, formulas,

 or other documentation sufficient to show the operation of any aspects or elements of an

 Accused Instrumentality ….’”); see also, e.g., Burnett v. Ford Motor Co., C.A. No. 3:13-cv-

 14207, 2015 WL 1527875, at *5 (S.D.W. Va. Apr. 3, 2015) (Rejecting argument that source

 code need not be produced because documents relevant and necessary for the analysis and

 development of theory were already produced and holding “Plaintiffs should not be forced to

 rely on Ford’s determination as to what is the ‘most relevant’ evidence in its possession.”).

        Regardless, under any reading of the rule, Apple did not produce materials “sufficient to

 show” the accused functionalities in August 2019. For example, at the outset Maxell identified

 “Maps” as an accused functionality and accused certain iPhones, iPads, and Watches. See, e.g.,

 Ex. P (Excerpt of ’317 Inf. Contentions). Maxell also identified FaceTime as an accused



                                                  8
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 12 of 21 PageID #: 8899
                                                PUBLIC VERSION


 functionality and accused certain iPhones, iPads, iPod Touches, and MacBooks. See, e.g., Ex. Q

 (Excerpt of ’991 Inf. Contentions). Yet, Apple did not produce source code for 1) “Maps” for

 any accused Watch products; or 2) FaceTime for any accused MacBook product until February

 19, 2020—more than six months after its P.R. 3-4 deadline. Further, in September 2019, Apple

 released a new operating system, iPadOS 13.1, which runs on several accused products.

 Although Maxell has requested that code since at least November 14, 2019, Apple did not

 address Maxell’s request until March 5, 2020. See Ex. G (11/14/19 Ltr. Beaber to Beasley). This

 despite Apple’s contention that the source code is “the most complete and accurate” evidence.

          B.       Failure to Satisfy Order Directing Substantial Completion of Production

          The Court directed Apple to substantially complete production of all relevant documents

 by November 27, 2019. D.I. 126. On that date, Apple submitted a Notice of Compliance

 representing that it had. But Apple had to know that it was not being forthright. On December 6,

 Apple for the first time produced internal customer surveys regarding the accused products.

 Miller Decl. at ¶ 20. Maxell requested those materials in June 2019 and raised them in its first

 motion to compel. Ex. A; D.I. 90 (9/17/19 Hr’g. Tr. at 39:22-40:2). But even Apple’s December

 6 production was incomplete.

            , which Maxell requested on January 28. Ex. J. Apple delayed responding until

 February 12, indicating then it was “working through some issues regarding the documents.”8

 Ex. L. Finally, on February 20, Apple produced nearly 250 more internal-survey type documents.

          Following review of Apple’s November 27 productions and representations, Maxell

 raised (in 13 pages) additional deficiencies, including technical specifications for accused

 8
  Apple made this statement after the time period set forth in the Discovery Order for meeting and conferring and
 providing a written response to a discovery request had expired, even though Maxell had made several requests for a
 meet and confer. Apple attacked Maxell’s inclusion of this issue in its motion to compel as “willfully ignoring this
 Court’s standing order requiring … meet and confer” (D.I. 205 at 1), but it is Apple that refused to meet and confer
 within the allotted time. Maxell is not required to wait indefinitely for Apple to respond to issues at its convenience.

                                                            9
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 13 of 21 PageID #: 8900
                                             PUBLIC VERSION


 functionalities,                                                                      third-party component

 documents, 22 categories of source code, the improper production of documents on the source

 code computer, and deficient interrogatory responses. Ex. H. After additional back and forth and

 a meet and confer, Apple wrote on January 31 that “Apple has conducted a reasonable

 investigation for the accused functionalities and produced all responsive technical documents

 that could be located after a reasonable search.” Ex. K (1/31/20 Ltr. Pensabene to Beaber). But

 Maxell believed material to be missing, and questioned the sufficiency of Apple’s reasonable

 investigation. So Maxell filed a second motion to compel. Apple has produced over 4,200

 documents since its January 31 representation of completion.9

         All told, Apple has produced over 4,750 documents and significant additional source

 code after November 27. Its late productions consist of, for example, marketing surveys, third-

 party component datasheets, internal specifications, materials improperly produced on the

 source-code computer (see D.I. 197), and                                    .

         C.         Prejudice to Maxell

         Maxell bears the burden to show that the accused products infringe its patents. Apple has

 withheld evidence central to Maxell’s effort to carry that burden. This Court’s rules and

 procedures are intended to facilitate discovery, save cost and time, and ensure the orderly

 progression of cases. The early disclosure of technical documents and information is critical to

 these intentions. Apple has abused the rules and procedures to withhold information, thereby

 impairing Maxell’s ability to prosecute its case in exactly the way the rules and procedures are

 designed to prevent. Apple’s conduct has required Maxell to dedicate countless hours and cost to

 identifying and pursuing Apple’s production deficiencies. Regarding source code, Maxell has


 9
  Although many of these are believed to be the materials that were improperly produced on the source code
 computer (see D.I. 197), that is not true for all.

                                                        10
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 14 of 21 PageID #: 8901
                                        PUBLIC VERSION


 expended substantial time and money to repeatedly send attorneys and experts to perform review

 of incomplete source code, often without up-to-date interrogatory responses linking source code

 to operating systems/accused products or complete technical documents that describe the

 functionalities in the source code. Moreover, Apple demanded that Maxell prepare supplemental

 infringement contentions based on incomplete source code, and then moved to compel further

 supplementation when it was dissatisfied with the results, thereby causing Maxell to expend

 unnecessary time and resources opposing a motion that was spurred by Apple’s own

 deficiencies, and preparing iterative supplementations.

        The biggest prejudice on Maxell, however, has been the divergence of time and effort

 spent addressing Apple’s discovery misconduct at the expense of analyzing discovery, preparing

 for depositions and expert reports, and preparing the case for trial. Apple’s eleventh-hour

 productions in February and March, when discovery is winding down and depositions are

 imminent, make this prejudice particularly acute. And there is no doubt that Apple will continue

 producing relevant materials up until the close of fact discovery. After months of fighting against

 such a result, Maxell should not be the party that suffers from Apple’s gamesmanship.

        D.      Requests for Sanctions

        Maxell requests its fees and expenses incurred in connection with the filing of its second

 motion to compel, this motion for sanctions, and for the iterative reviews of source code it has

 been forced to perform. Monetary sanctions alone, however, are not sufficient. Apple’s persistent

 resistance to Maxell’s reasonable discovery requests and delays in producing relevant

 information have impeded Maxell’s ability to build its case. Monetary sanctions cannot remedy

 this harm. Nor are they sufficient to deter such conduct in the future. Where hundreds of millions

 of dollars are at stake, as here, Apple would be happy to pay a relatively small sum in exchange

 for the ability to delay discovery and handicap Maxell’s case. Parties must be made aware that
                                                 11
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 15 of 21 PageID #: 8902
                                         PUBLIC VERSION


 they cannot just pay their way out of such discovery abuse. See, e.g., VirnetX Inc. v. Cisco Sys.,

 Inc., No. 6:10-CV-417, 2012 WL 7997962, at *5 (E.D. Tex. Aug. 8, 2012) (“If the Court simply

 imposes fees and expenses and orders completion of [the] deposition, it would be a nominal

 sanction at best, as Apple would have accomplished what it conceivably wanted…. Such a

 nominal sanction would not provide any deterrent effect and would not put VirnetX in the

 position it was in prior to the termination of the deposition.”).

        On January 31, following a meet and confer, Apple claimed (wrongly) it had “produced

 all responsive technical documents that could be located after a reasonable search” and even

 threatened to seek relief in response to Maxell’s requests for further production: “To the extent

 Apple has agreed to investigate and produce additional technical documents and/or source code,

 it does not concede that such additional documents or code are relevant or are necessary … and

 the production of any additional code is without prejudice to Apple seeking relief based on the

 date of its P.R. 3-4 production.” Ex. K (1/31/20 Ltr. Pensabene to Beaber). Apple should thus be

 precluded from relying on any documents produced after January 31, 2020 to prosecute or

 defend its case. Maxell, however, may rely on such documents, and Apple may cross-examine

 Maxell’s witnesses about any document or code introduced by Maxell. The Court has previously

 found such sanctions to be appropriate in the face of untimely productions for which there was

 no substantial justification. See e.g., United States v. Ocwen Loan Servicing, LLC, No. 4:12-cv-

 543, 2016 WL 3189589, at *5 (E.D. Tex. Jun. 8, 2016). Even Apple itself has requested, and

 received, such a sanction for materials produced during fact discovery. Apple Inc. v. Samsung

 Elecs. Co., Ltd., No. C 11-1846, 2012 WL 1595784, at *3-4 (N.D. Cal. May 4, 2012).

        There are certain accused functionalities for which Apple’s productions remain

 incomplete, thereby hindering Maxell’s ability to establish certain claim elements. There are also



                                                   12
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 16 of 21 PageID #: 8903
                                       PUBLIC VERSION


 certain categories of documents/code for which Apple has not made a complete production

 across all accused products, obviously prejudicing Maxell’s ability to cite to evidence in support

 of its infringement assertions for each product. Maxell has attempted to resolve this issue

 through an agreement regarding representative products, but Apple has not yet agreed. Because

 Apple has not produced relevant documents for certain functionalities, has failed to produce

 complete technical information for all accused products, and will not yet agree to representative

 products, Maxell further seeks the following sanctions:

 Requested Sanction                                  Example Tying Discovery Abuse to
                                                     Sanction
 Apple be prohibited from opposing claim that        Apple has not identified the components
 iPad 7th generation (A2200, A2198) has the          included in iPad 7th generation in response to
 same components as iPad 6th generation for the      Maxell Interrogatory No. 6.
 claims where the iPad 7th generation is accused.
 Apple be prohibited from opposing claim that        Apple has not identified the WiFi/Bluetooth
 MacBook Pro (15,2) has the same WiFi/               components included in MacBook Pro (15,2).
 Bluetooth components as MacBook Pro (15,1)
 for the claims where MacBook Pro (15,2) is
 accused.
 Apple be prohibited from opposing claim that        Apple has not produced
 one accused product is representative of other                     for all accused products;
 products having the same category of                camera module hardware specifications;
 components (e.g., CMOS sensor, camera,              complete gyroscope specifications; native,
 gyroscope, image signal processor) for the          legible sensor spreadsheets (originally
 “mixing and culling” and image stabilization        produced on source code computer), or
 limitations of the ’493 Patent.                                             code for iOS 7.
                                                    Apple did not produce                     for
                                                    iPhone 6S and iPhone 6s Plus until February
                                                    2020, after Maxell filed its Motion to Compel.
 Apple be prohibited from opposing claim that       Apple has not produced schematics
 one accused products is representative of other    demonstrating connections between
 products having the same category of               implicated components for all accused
 components (e.g., modem, power amplifier,          products; complete transceiver and modem
 variable amplitude amplifier) for the “controller specifications containing block diagrams and
 controls a gain of said variable amplitude         describing the functionality of power control;
 amplifier and a bias condition of said power       complete power amplifier datasheets that
 amplifier using a set of bias and gain data stored disclose bias control data; testing documents
 in memory” limitations of the ’193 Patent.         related to power measurement; spreadsheets
                                                    containing data regarding the settings of
                                                    power amplifiers and their control by modems

                                                13
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 17 of 21 PageID #: 8904
                                      PUBLIC VERSION


                                                    (only made available on the source code
                                                    computer).
                                                 Intel states it withheld production of Intel
                                                 specifications pending Apple permission.
 Apple be prohibited from opposing claim that    Apple has not produced complete
 three accused products (one iOS, one watchOS, specifications/datasheets for Bluetooth and
 one macOS) are representative of other products WiFi components (e.g.,
 having the same category of components (e.g.,           ), which contain information regarding
 Bluetooth and WiFi) for the “Bluetooth carrying structure and functionality.
 authentication” and “WiFi carrying data
 exchange” limitations of the ’438 Patent.
 Apple be prohibited from opposing claim that    Apple has not produced complete
 one accused product is representative of other  specifications/datasheets for Bluetooth and
 products having the same category of            WiFi components (e.g.,
 components (e.g., Bluetooth) for the                    ), which contain information regarding
 “transceiver which performs short-range         structure and functionality.
 wireless communications” limitation of the ’586
 Patent.
 Apple be prohibited from opposing claim that    Apple has not produced schematics
 one accused product is representative of other  demonstrating connections between
 products having the same category of            implicated components for all accused
 components (e.g., camera, microphone,           products; camera module hardware
 application processor, FaceTime application)    specifications; or source code for
 for the “renders the camera operative” and/or   camera/microphone interface for macOS
 “renders the camera and microphone operative” products.
 limitations of the ’991 Patent.
 Apple be prohibited from opposing claim that    Apple did not produce FaceTime source code
 FaceTime in macOS products operates the same for any macOS product until February 2020,
 as FaceTime in iOS products in connection with after Maxell filed its Motion to Compel.
 the ’991 Patent.
 Apple be prohibited from opposing claim that    Apple has not produced complete technical
 WiFi and cellular components work the same      specifications for WiFi and cellular
 way in connection with the making/receiving of functionalities (e.g.,
 a FaceTime call in connection with the ’991                               ), which contain
 Patent.                                         information regarding structure and
                                                 functionality.
 Apple be prohibited from opposing claim that    Apple has not produced complete transceiver
 Maps and Find My Friends operate the same       and modem specifications that show t
 way across different versions of iOS in
 connection with the ’317/’999/’498 Patents.                                          ; complete
                                                 Bluetooth and Wifi datasheets for every
                                                 accused product (e.g.
                                                         ) that show how Bluetooth/Wifi can be
                                                 used for location services; or complete
                                                 gyroscope datasheets (e.g.,         ) that show
                                                 how the gyroscope can be used for

                                               14
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 18 of 21 PageID #: 8905
                                         PUBLIC VERSION


                                                       orientation.
 Apple be prohibited from opposing claim that          Apple did not produce Maps source code for
 Maps in watchOS products operates the same as         any watchOS products until February 2020,
 Maps in iOS products in connection with the           after Maxell filed its Motion to Compel.
 ’317/’999/’498 Patents.
 Apple be prohibited from opposing claim that          Apple has not produced source code for
 one accused product is representative of other        Express Transit or complete
 products having the same category of                  for components used to provided Express
 components (e.g.,                 ), where Maxell     Transit.
 has provided a basis for such representation,
 with respect to the Express Transit functionality
 in connection with the ’794 Patent.
 Apple be prohibited from opposing claim that          Apple has not produced source code for
 Express Transit (NFC chip) continues to work          Express Transit or complete
 after a first battery threshold and stops working                          specifications for all
 after a second battery threshold when the device      accused products (
 is shut down completely.
                                                                 ).
 Apple be prohibited from opposing claim that          Apple has not produced complete
 one                chip is representative of other                                 specifications for
                chips, with respect to the accused     a majority of the accused products (
 functions of the ’794 Patent.
                                                                                     ).
 Apple be prohibited from opposing claim that          Apple has not produced documents related to
 one accused product is representative of other        the operation of AnnounceCaller.
 products having the same category of
 components (e.g., speaker, application
 processor, Announce Caller software) with
 respect to AnnounceCaller in connection with
 the ’306 Patent.
 Apple be prohibited from opposing claim that          Apple has not produced source code for iOS7
 produced source code for iOS 13 for                   for                                 .
 “             ” and “                  ” applies
 also to iOS 7 functionality.

 These narrow measures will allow this case to be decided on the merits while preventing Apple

 from benefitting from its discovery misconduct.

 IV.    Conclusion

        Apple has severely prejudiced Maxell in this case through its discovery abuses. Sanctions

 are the only way to penalize Apple for such abuses and to deter future litigants from engaging in

 similar conduct. Maxell therefore requests the sanctions set forth above.

                                                  15
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 19 of 21 PageID #: 8906
                               PUBLIC VERSION


 Dated: March 5, 2020               By:    /s/ Jamie B. Beaber
                                           Geoff Culbertson
                                           Kelly Tidwell
                                           Patton, Tidwell & Culbertson, LLP
                                           2800 Texas Boulevard (75503)
                                           Post Office Box 5398
                                           Texarkana, TX 75505-5398
                                           Telephone: (903) 792-7080
                                           Facsimile: (903) 792-8233
                                           gpc@texarkanalaw.com
                                           kbt@texarkanalaw.com

                                           Jamie B. Beaber
                                           Alan M. Grimaldi
                                           Kfir B. Levy
                                           James A. Fussell, III
                                           Baldine B. Paul
                                           Tiffany A. Miller
                                           Saqib J. Siddiqui
                                           Bryan C. Nese
                                           William J. Barrow
                                           Alison T. Gelsleichter
                                           Clark S. Bakewell
                                           MAYER BROWN LLP
                                           1999 K Street, NW
                                           Washington, DC 20006
                                           Telephone: (202) 263-3000
                                           Facsimile: (202) 263-3300
                                           jbeaber@mayerbrown.com
                                           agrimaldi@mayerbrown.com
                                           klevy@mayerbrown.com
                                           jfussell@mayerbrown.com
                                           bpaul@mayerbrown.com
                                           tmiller@mayerbrown.com
                                           ssiddiqui@mayerbrown.com
                                           bnese@mayerbrown.com
                                           wbarrow@mayerbrown.com
                                           agelsleichter@mayerbrown.com
                                           cbakewell@mayerbrown.com

                                           Robert G. Pluta
                                           Amanda Streff Bonner
                                           Mayer Brown LLP
                                           71 S. Wacker Drive
                                           Chicago, IL 60606
                                           (312) 782-0600

                                      16
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 20 of 21 PageID #: 8907
                                      F PUBLIC VERSION

                                                      rpluta@mayerbrown.com
                                                      asbonner@mayerbrown.com

                                                      Counsel for Plaintiff Maxell, Ltd.




                              CERTIFICATE OF CONFERENCE

         I certify that Plaintiff Maxell, Ltd. has complied with the requirements of Local Rule CV-
 7(h). Specifically, on February 27, 2020 counsel for Maxell reached out to counsel for Apple to
 request a meet and confer regarding this motion. On March 3, 2020, Maxell sent Apple a list of
 the specific sanctions that Maxell intended to include in this motion. Shortly thereafter, the
 parties held a telephonic meet and confer, which was attended by lead and local counsel. After a
 short discussion, it was clear that counsel for Apple believed it could benefit from having
 additional time to consider Maxell’s sanctions. Maxell agreed to Apple taking such time and
 followed up near the close of business on March 4. Apple responded on the evening of March 4
 stating that it could not meaningfully consider Maxell’s proposals at this time, given the state of
 Maxell’s current infringement contentions. Thus, the parties were not able to reach agreement
 regarding the issues raised in this Motion.

                                                          /s/ Jamie B. Beaber
                                                          Jamie B. Beaber

                                                          /s/ Geoff Culbertson
                                                          Geoff Culbertson




                                                 17
Case 5:19-cv-00036-RWS Document 221 Filed 03/09/20 Page 21 of 21 PageID #: 8908
                                      PUBLIC VERSION


                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 5th day of March 2020, with a copy of this document via
 electronic mail.

                                                    /s/ Jamie B. Beaber
                                                    Jamie B. Beaber




                                               18
